DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the last Office Action mailed on 04/10/2014, Applicant has canceled claim 14, amended claims 9-12, 15, 17, 18, and 20-22, added newly presented claims 23-31. Claims 1-8 stand withdrawn from consideration. Thus, claims 1-13 and 15-31 are currently pending in the subject application.
	Elected Invention Allowable, Claims Stand Withdrawn as Not In Required Form:
Claim 9-13 and 15-31 are allowable. The restriction requirement between claims 1- 8, drawn to arrangements for controlling synchronous motors or other dynamo-electric motors using electronic commutation dependent on the rotor position using vector control, classified in HO2P 6/00 and claims 9-22 , drawn to apparatus for electrographic processes using a charge pattern, with regulating different parts of the machine using microprocessor control, classified in GO3G 21/14, as set forth in the Office action mailed on 07/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Claims 1-8, directed to a motor control apparatus withdrawn from further consideration because they do not all require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.

Reasons for Allowance 
3.	The examiner is satisfied that the prior art has been fully developed and claims 9-13 and 15-31 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 9-13 and 15-31 filed on 06/29/2020 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features cited in independent claims of an image reading apparatus driven by a motor controlled by a controller having a first control mode for controlling the driving current flowing through the winding of the motor based on a current of a predetermined magnitude, and a second control mode for controlling the driving current flowing through the winding so that a deviation between a command phase representing a target phase of the rotor wherein in a case of rotating the motor in the second direction, the controller starts controlling the driving current by the first control mode, and switches a control mode for controlling the driving current to the second control mode from the first control mode in a case where a value corresponding to a rotational 
The closet references to the present invention are believed to be as follows: Akiyama et al. (US 7334787 B2). Akiyama et al. disclose a sheet feeding apparatus controlled by a controller constituted of a position control portion and a high-speed driving portion. The position control portion performs a position feedback control to rotate/drive the motor in accordance with a deviation between the position of the sheet obtained based on the operation state detected by the operation state detector and a predetermined target position in a sheet feed end section from when the reference position detector detects that the sheet has reached the reference position until the sheet reaches the registration position. On the other hand, the high-speed driving portion rotates/drives the motor without performing the position feedback control to feed the sheet at a speed higher than a feed speed at a position feedback control in a sheet feed start section from when a sheet feed request is received from the outside until the reference position detector detects that the sheet has reached the reference position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846